FINAL ACTION
Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 15/081,645 (hereinafter also referred to as ‘645 or the instant application) which is a reissue of U.S. Patent No. 8,681,234 which issued March 25, 2014 from Application Ser. No. 12/892,713 filed September 28, 2010 (hereinafter also referred to as ‘234 or ‘713) entitled SYSTEM AND APPARATUS FOR CAPTURING AND DISPLAYING STILL PHOTO AND VIDEO CONTENT.
 
3. Based upon Applicant’s lack of any statement in accordance with MPEP 1418 and after the Examiner’s independent review of ‘234/‘713 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘234/‘713.  Also based upon the Examiner’s independent review of ‘234/’713 itself and the prosecution history, the Examiner cannot locate any other previous Reexaminations or supplemental examinations.
  
1  A substitute ADS was also filed.2
 	
5.  As of the date of this Office Action, the status of the claims remains:
Claims 1-20, 22-30, 32-36, 38-46 and 48-54 are pending.
Claims 1-20, 22-30, 32-36, 38-46 and 48-54  are examined.
Claims 1-20, 22-30, 32-36, 38-46 and 48-54  are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming no other foreign or domestic benefit, see paragraph 2 supra. 

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. The present application is being examined under the pre-AIA  first to invent provisions.  See 35 U.S.C. 100. See also paragraph 1 again.

Reissue
8.  While the remarks of September 20, 2018 explicitly identified a replacement statement of the error3, since the originally filed December 1, 2016 Declaration did not properly identify one or more errors4 a supplemental reissue oath or declaration is required identifying an error being relied upon as the basis for reissue, rather than only such explicit identification. See page 33 of the 5/21/2019 response, last section.  No new reissue declaration is of record yet.  See the 2/19/2021 response at page 17, second full paragraph.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

  Claim Language Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note col. 6, lines 15-20 of the ‘645 application.

Statutory Bases
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Prior Art Rejections
9. Claims 1, 4-6, 9-10, 13-14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levien et al (US 2007/0222865 hereinafter also referred to as ‘865) in view of Matsumoto et al (US 2003/0052986 herein after also referred to as ‘986), Frojdh et al (US 2005/0086582 herein after also referred to as ‘582), Tada et al (US 2007/0211759 herein after also referred to as ‘759), and Tsubaki (US 20100082740 herein after also referred to as ‘740).

Claim 1    
See entirety of ‘865, esp. FIGs., paragraphs 13-16, 74-77, 80-85, 87-90, 96, 101, 105, 110, 112, 121-122, 130, 146, 156,  160, 163, 165, 167-171, 175-177, 182, 187-188, 192-193, 198-207, 212, 214-217, 229, 231-235, 240-244, 266, 271, 273, 275-279, 287-291, 294-296, 298-319, 321-322, 325-326, 328, 330-332, 341-365.

A video capture device, comprising:
See ‘865 at, e.g., Figure 75 and paragraphs 83 and 306.

an imaging optical system;
See ‘865 at, e.g., Fig. 75, elements 1903, 1904, paragraphs 306, 311, 354-355, 294.

a beam splitter optically coupled to the imaging optical system;
See ‘865 at, e.g., Fig. 75, element 1902, paragraphs 306 and 308 and other portions cited in prior discussion.
 an image sensor optically coupled to the beam splitter, wherein the imaging optical system and beam splitter are configured to focus an optical signal of a scene onto the image sensor;

wherein the image sensor comprises: a first photodetector array configured to capture a sequence of video frames at a first resolution and a second photodetector array configured to capture a plurality of still images at a second resolution while the first photodetector is capturing the sequence of video frames; 
See ‘865 at, e.g., paragraphs 354-356, 362, 101 and 130 (i.e. imaging chip), 187, 275-277, 290-291, 299-300, Figs. 76-78, e.g.  elements 1921, 1922, paragraphs 312-315, 328 and other portions cited in prior discussion.
a processor coupled to the image sensor; and
a memory coupled to the processor,
See ‘865 at, e.g., Fig. 75, elements 1874, 1894, paragraphs 80, 307, 309, 310, 317, 362 and other portions cited in the prior discussion.
wherein the processor is configured to:
store the sequence of video frames in the memory as video data; 
store the plurality of still images in the memory as still image data; and
 See ‘865 at, e.g., Fig. 75, elements 1874, 1894, paragraphs 80, 87, 101, 307, 309-310, 362 and other portions cited in the prior discussion.
[wherein the processor is configured to] combine the video data having a first format and the still image data having a second format into a single file having a third format, such that the single file has the sequence of video frames at the first resolution and the plurality of still images at the second resolution, with each of the still images in the single file synchronized to a corresponding one of the video frames in the sequence5.
See ‘865 at, e.g., Fig. 75, element 1900, Fig. 87, paragraphs 13-16, 90, 96, 101, 130, 168-169, 171, 182, 201, 216, 229, 234-235, 240, 243-244, 273, 275, 277, 290, 298-299, 307, 309-
Therefore, while ‘865 clearly discloses combining the video data having a first format and the still image data having a second format such that the single file has the sequence of video frames at the first resolution and the plurality of still images at the second resolution, with each of the still images in the single file synchronized to a corresponding one of the video frames in the sequence (e.g. “providing a cross-reference association between the stored versions of the video data stream and the one or more still image frames, which cross-reference association facilitates future accessibility between a portion of the video data stream and a particular correlated still image frame”, “storing the one or more still image frames as a digital object associated with a stored version of the video data stream”, “coordinating the creating of the video data stream with the capturing one or more still image frames to facilitate establishing an identifier tag as at least a partial basis for implementing the cross-reference association….establishing an identifier tag that identifies at least one video frame created at approximately the same time as the capturing of the correlated still image frame”, “Additional implementation features may include establishing one or more of the following types of identifier tags: time stamp, date stamp, background, view location, project name, topic, client, video component, still component, component specification, storage media, storage location, component operator, participant, indicia ID, sequence numeral, thumbnail link, index listing, acronym, abbreviation, pointer link, hyper-link, icon, and barcode”,  “further possible accessibility aspects including incorporating a cross-reference video identifier with a specified stored portion of the video data stream to facilitate one or more of the following types of future accessibility: view, display, forward, create thumbnail, retrieve, copy, edit, change resolution, 
However, see ‘986 at, e.g., Figs and paragraphs 5-6, 8, 10, 27, 41-46, 52-55, 59-67, 69-71, 75-79, 83-105, 108-112 and claim (i.e. combining/multiplexing video data having a first format (MPEG) and still image data having a second format (JPEG) into a single file such that the single file has the sequence of video frames at the first resolution and the plurality of still images at the second resolution, with each of the still images in the single file synchronized to a corresponding one of the video frames in the sequence for convenient administration/easy association).  See also ‘582 at, e.g., paragraphs 4-5, 14, 17, 32, 19, and 65, ‘740 at, e.g., paragraph 4 and ‘759 at, e.g., paragraph 47 (i.e. media of different types/file formats multiplexed in single file/container file of a different format, i.e. 3GPP format (.3gp).   It would have been obvious to employ a single file of third format as taught by ‘986, ‘582, ‘740’ and ‘759 for the ‘865 correlation for the predictable result of providing a cross-reference association facilitating accessibility/convenient administration/easy association.
See also discussion of the remaining claims infra.

Claim 4
The device of claim 1, wherein the processor is further configured to:
place a plurality of markers in the video data, the still image data, or a combination thereof, wherein each of the markers synchronizes the still image to the corresponding one of the video frames in the sequence, wherein each of the markers marks a starting point in the sequence for playback of the video frames.
See ‘865 at, e.g., Figure 75, 1900 and paragraphs 90, 310, 313, 316, 319, 322, 332 and 342, e.g.  “forward”, “view”, “an identifier tag that identifies at least one video frame created at 

Claim 5
    A video capture device, comprising:
an image sensor;
an imaging optical system optically coupled to the image sensor, wherein the imaging optical system is configured to focus an optical signal onto the sensor; a processor coupled to the sensor; and 
a memory coupled to the processor, wherein the processor is configured to store video data representing a sequence of video frames in the memory at a first resolution in a video data format, and, while storing the video frames, store still image data corresponding to a plurality of still images in the memory at a second resolution in a still image data format; 
wherein the processor is configured to combine the video data having the video data format and the still image data having the still image data format into a single file having a third format, the single file has the sequence of video frames at the first resolution and the plurality of still images at the second resolution, with each of the still images in the single file synchronized to a corresponding one of the video frames in the sequence of video frames.

See the discussion of claim 1 supra and of the following claims.

Claim 6    
The device of claim 5 wherein the processor is further configured to store the single file in the memory.
See ‘865 at, e.g., paragraphs 90, 310, 313-314, 317, 319, 322, 332, ‘986 at, e.g., elements 107 and 108 and paragraphs 37, 38 and 103, ‘582 at, e.g., paragraphs 4-5, 14, and 32, the discussion of claims 1 and 4-5 supra and of the following claims. 

Claim 9
The device of claim 5, wherein the processor is configured to place a plurality of markers in the video data, the still image data, or a combination thereof, wherein each of the markers synchronizes the still image to the corresponding one of the video frames in the sequence, wherein each of the markers marks a starting point in the sequence for playback of the video frames.
See the discussion of claim 4 supra and of the following claims.
Claim 10    
A method comprising:
capturing an optical signal corresponding to a scene with an imaging optical system; splitting the optical signal into first and second parts;
capturing the first part with a first photodetector as a sequence of video frames at a first resolution;
capturing the second part with a second photodetector as a plurality of still images at a second resolution;
See discussion of claim 1, lines 1-6 and 9-12 supra and of the following claims.

converting the still images to still image data in a still image format and converting the sequence of video frames to video data in a video format;
See discussion of claim 1, lines 13-15 supra and of the following claims.

synchronizing a still image of the plurality of still images to a corresponding one of the video frames;
combining the still image data and video data into a single file having a third format, such that the single file has the sequence of video frames in the first resolution and the plurality of still images in the second resolution, with each of the still images in the single file synchronized to a corresponding one of the video frames in the sequence; and
See discussion of claim 1, lines 9 et seq. supra and of the following claims.

storing the single file in a memory.
See discussion of claim 6 supra and of the following claims.


Claim 13
The method of claim 10, wherein synchronizing the still image to the corresponding one of the video frames includes placing a plurality of markers in the video data, the still image data, or a combination thereof, wherein each of the markers synchronizes synchronizing a still image of the plurality of still images to a corresponding one of the video frames, wherein each of the markers marks a starting point in the sequence for playback of the video frames.
See discussion of claims 4 and 9 supra and of the following claims.

Claim 14    
A method comprising:
capturing an optical signal corresponding to a scene with an imaging optical system and imaging the optical signal onto a photodetector array;
capturing a sequence of video frames with the photodetector array and storing video data representing the video frames in the memory at a first resolution in a first format;
while capturing the video frames, capturing still images with the photodetector array and storing still image data representing the still images in a dedicated location in the memory in a second format at a second resolution;
synchronizing a one of the still images to a corresponding one of the video frames;
combining the video data and the still image data into a single file having a third format, such that the single file has the sequence of video frames in the first resolution and the plurality of still images in the second resolution, with each of the still images in the single file synchronized to a corresponding one of the video frames in the sequence; and
storing the single file in the memory.
See discussion of claims 1, 5 and 10 supra, and of the following claims.
Claim 17
The method of claim 14, wherein synchronizing the one of the still images to the corresponding one of the video frames includes placing a plurality of markers in the video data, the still image data, or a combination thereof, wherein each of the markers synchronizes, wherein each of the markers marks a starting point in the sequence for playback of the video frames.
See discussion of claims 4, 9 and 13 supra and of the following claims.


Claim 18-20, 22-28, 32-35, 38-44, 48-51 and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levien et al (US 2007/0222865 hereinafter also referred to as ‘865) in view of  Matsumoto (US 2003/0052986 herein after also referred to as ‘986), Frojdh et al (US 2005/0086582 herein after also referred to as ‘582), Tada et al (US 2007/0211759 herein after also referred to as ‘759), and Tsubaki (US 20100082740 herein after also referred to as ‘740) alone or with Fujiyama et al (US 8,471,919 hereinafter also referred to as ‘919).

Claim 53
A system for capturing optical data, the system comprising:
an image sensor that captures a sequence of video frames and a still image during capture of the sequence of video frames;
one or more lenses that receive light and focus the received light onto the image sensor;
at least one memory that stores the sequence of video frames as video data having a first resolution and that stores the still image as still image data having a second resolution; and
a processor coupled to the at least one memory and to the image sensor, wherein execution of instructions stored in the at least one memory by the processor combines the video data having a first format and the still image data having a second format into a single file having a third format ….wherein the single file includes the sequence of video frames at the first resolution and the still image at the second resolution, with the still image in the single file synchronized to a corresponding one of the video frames in the sequence of video frames.
See discussion of claims supra esp. claims 1, 5, 10, 14.
Claim 53 further requires that such combination into a single file having a third format results in the sequence of video frames being displayed on the display upon receipt of a trigger signal while the still image is being displayed on a display (…such that receipt of a trigger signal while the still image is being displayed on a display results in the sequence of video frames being displayed on the display,…). 
 ‘865 teaches implementing a cross-reference association by establishing an identifier tag (including one or more of “time stamp, date stamp, background, view location, project name, topic, client, video component, still component, component specification, storage media, storage location, component operator, participant, indicia ID, sequence numeral, thumbnail link, index listing, acronym, abbreviation, pointer link, hyper-link, icon, and barcode “) to facilitate one or more types of future accessibility (“view, display, forward, create thumbnail, retrieve, copy, edit, change resolution, increase resolution, decrease resolution, change format, combine images, distribute, delete, print, collate, restricted access, access security, modify identifier, delete identifier, and add identifier”), see, e.g., citations to ‘865 in discussion of claims above, esp. paragraphs 171, 216, 240, 314, 318-319, 322, 325, 332, 336 (“Additional exemplary features shown in FIG. 83 include enabling display of a thumbnail exemplar that incorporates a cross-reference still image identifier (block 1974), and enabling display of a thumbnail exemplar that incorporates a cross-reference video identifier (block 1976). A related possible feature may include incorporating a cross-reference identifier with the display of thumbnail exemplars to provide a reference link to both a portion of a stored video data stream and a stored correlated still image frame (block 1977).”), 342, and 350, as well a user interface and display, see, e.g., Fig. 1, elements 32 and paragraphs 75-77.  
However such prior art does not explicitly set forth the cross-reference associating/  still/video combining such that the sequence of video frames is displayed on the display upon receipt of a trigger signal while the still image is being displayed on a display.  However, again see ‘986 at, e.g. paragraphs 27, 43, 46, 54, 71, 79 and Figures 5-6 and 9, i.e. ‘986 teaches 6  and ‘919 at, e.g., Figs. 1-3 and col. 6, line 1-col. 7, line 26, col. 7, lines 51-col. 9, line 15, Figs. 5-6, col. 10, lines 28-67, line 8, col. 11, lines 41- col. 12, line 13-18, i.e. ‘919 teaches associating still and moving images to facilitate management/accessibility through a thumbnail identifying corresponding ones of such images, the displayed thumbnail being the still image associated with the moving image and the moving image being replayed on the display upon receipt of selection of a thumbnail and/or a replay instruction.  
It would have been obvious to establish an identifier tag including a thumbnail identifying the corresponding still and moving images as taught by ‘986 alone or ‘919 and ‘986 for the prior art correlation for the predictable result of providing a cross-reference association facilitating accessibility/convenient administration/management.  In so doing the prior art combination results in a sequence of video frames being displayed on a display upon receipt of a trigger signal while a still image is being displayed on the display by incorporating an identifier with the display of the thumbnail to provide a reference link to both a portion of a stored video data stream and a stored correlated still image frame, i.e. the file configuration, i.e. the single file having a third format.
 
Claim 22   
The system of claim 53, wherein the display is one of a display screen or a projector display.
See ‘865 at, e.g., paragraphs 75, 77, 80, 87, 90 and 322.
Claim 23   
The system of claim 53, wherein the display is coupled to the processor.
See ‘865 at, e.g., 90, 322, 362, and discussion of claims 22 and 53 supra.

Claim 24   
The system of claim 53, wherein execution of the instructions by the processor further uploads the single file to a display device, the display device including the display.
See discussion of claims 1, 5, 10, 14, supra, e.g., ‘865 at FIGs. 43 and 53-54, paragraphs 80, 231, 242-244, 342 and 355 and of the following claims.  Note again ‘986 at, e.g., paragraphs 103-104 and 108-111 and claims 15 and 27-28.
Claim 25   
The system of claim 53, wherein execution of the instructions by the processor further uploads the single file online.
See discussion of claims 1, 5, 10, 14, and 24 supra, e.g., ‘865 at FIGs. 43 and 53-54, paragraphs 80, 231, 242-244, 342, 355, 357 and 362 and ‘986 at paragraphs 103-104 and 108-111 and claims 15 and 27-28, and of the following claims.
Claim 26  
The system of claim 53, wherein execution of the instructions by the processor further uploads the single file to a website.
See discussion of claims 1, 5, 10, 14, 21 and 24-25 supra, e.g., ‘865 at FIGs. 43 and 53-54, paragraphs 80, 231, 242-244, 342, 355, 357 and 362 and ‘986 at paragraphs 103-104 and 108-111 and claims 15 and 27-28, and of the following claims.
Claim 27   
The system of claim 25, wherein receipt of the trigger signal while the still image is being displayed from online on the display results in the sequence of video frames being displayed from online on the display.
See discussion of claims 1, 5, 10, 14, and 24-25 supra, e.g., ‘865 at FIGs. 43 and 53-54, paragraphs 80, 193, 216,  231, 242-244, 266-267, 274, 342 and 354-357 and 362, and ‘986 at, 
Claim 28   
The system of claim 53, wherein the image sensor includes a beam splitter, a first photodetector array for capturing the still image, and a second photodetector array for capturing the sequence of video frames.
See, e.g., discussion of claim 1 supra.
Claim 32   
 The system of claim 53, wherein the still image in the single file is synchronized to the corresponding one of the video frames in the sequence of video frames based on a digital marker placed in the still image data, the digital marker identifying at least one video frame of the sequence of video frames.
See discussion of claims 1, 4-5, 9-10, 13-14 and 53 supra, e.g., ‘865, paragraphs 3-6, 171, 216, 240, 314, 318-319, 322, 325, 332, 336, ‘919, col. 6, lines 54-62, and ‘986, paragraph 105, and of the following claims.
Claim 33   
 The system of claim 53, wherein the still image in the single file is synchronized to the corresponding one of the video frames in the sequence of video frames based on a digital marker placed in the video data, the digital marker identifying at least one video frame of the sequence of video frames that corresponds to the still image data.
See discussion of claims 1, 4-5, 9-10, 13-14, 32 and 53 supra and of the following claims.
Claim 34   
The system of claim 53, wherein receipt of the trigger signal while the still image is being displayed on the display results in the sequence of video frames being displayed on the display starting from a first video frame followed sequentially by more video frames in the sequence of video frames, wherein the first video frame is the corresponding one of the video frames that is synchronized to the still image.

supra (see, e.g., ‘919 at col. 6, lines 45-61, col. 7, lines 17-19 and 51-58, paragraph bridging cols. 8-9 and col. 12, lines 13-18 and ‘986 at, e.g., FIGs. 2-3, 5-6 and 9, paragraphs 55-56, 71, 75-79, 96-99) and of the following claims.
Claim 35   
  The system of claim 53, wherein receipt of the trigger signal while the still image is being displayed on the display results in the sequence of video frames being rewound to a start of the sequence of video frames before the sequence before the sequence of video frames is displayed on the display, wherein the start of the sequence of video frames is distinct from the corresponding one of the video frames in the sequence of video frames.
See discussion of claims 1, 4-5, 9-10, 13-14, 32-34 and 53 supra (see, e.g., ‘919 at paragraph bridging cols. 8-9 and col. 12, lines 13-18, , i.e. “replay”, ‘986 at, e.g., paragraphs 77 and 86, esp. last sentence.) and of the following claims.
Claim 54
A method for capturing optical data, the method comprising: receiving light via one or more lenses;
focusing the light onto an image sensor via the one or more lenses; capturing a sequence of video frames via the image sensor; capturing a still image via the image sensor during capture of the sequence of video frames;
storing the sequence of video frames in at least one memory as video data having a first resolution and a first format;
storing the still image in the at least one memory as still image data having a second resolution and a second format;
synchronizing the still image to a corresponding one of the sequence of video frames; and
combining the still image data and video data into a single file having a third format such that receipt of a trigger signal while the still image is being displayed on a display results in the sequence of video frames being displayed on the display, wherein the single file includes the sequence of video frames in the first resolution and the still image in the second resolution, with the still image in the single file synchronized to a corresponding one of the video frames in the sequence.
See discussion of claims supra esp. claims 1, 5, 10, 14, and 53.
Claim 38    
The method of claim 54, wherein the display is one of a display screen or a projector display.
See discussion of claim 22 supra.

Claim 39    
The method of claim 54, further comprising:
displaying the still image via the display;
receiving the trigger signal; and
starting display of the sequence of video frames via the display.
See discussion of claim 53 supra.

Claim 40    
The method of claim 54, further comprising uploading the single file to a display device, the display device including the display.
See discussion of claims 53 and 24 supra.

Claim 41    
The method of claim 54, further comprising uploading single file online.
See discussion of claim 25 supra.

Claim 42 
The method of claim 54, further comprising uploading the single file to a website.
See discussion of claim 26 supra.

Claim 43    
The method of claim 41, wherein receipt of the trigger signal while the still image is being displayed from online on the display results in the sequence of video frames being displayed from online on the display.
See discussion of claim 27 supra.

Claim 44    
The method of claim 54, wherein the image sensor includes a beam splitter, a first photodetector array for capturing the still image, and a second photodetector array for capturing the sequence of video frames.
See discussion of claim 28 supra.

Claim 48    
The method of claim 54 wherein the still image in the single file is synchronized to the corresponding one of the video frames in the sequence of video frames based on a digital marker placed in the still image data, the digital marker identifying at least one video frame of the sequence of video frames.
See discussion of claims 1, 4-5, 9-10, 13-14, 32 and 53 supra, e.g., ‘865 at paragraphs 3-6, 171, 216, 240, 314, 318-319, 322, 325, 332, 336, ‘919 at col. 6, lines 54-62 and ‘986 at paragraph 105 and of the following claims.
Claim 49   
 The method of claim 54, wherein the still image in the single file is synchronized to the corresponding one of the video frames in the sequence of video frames based on a digital marker placed in the video data, the digital marker identifying at least one video frame of the sequence of video frames that corresponds to the still image data.
See discussion of claims 1, 4-5, 9-10, 13-14, 32-33, 48 and 53 supra and of the following claims.
Claim 50   
The method of claim 54, wherein receipt of the trigger signal while the still image is being displayed on the display results in the sequence of video frames being displayed on the display starting from a first video frame followed sequentially by more video frames in the sequence of video frames, wherein the first video frame is the corresponding one of the video frames that is synchronized to the still image.
See discussion of claims 1, 4-5, 9-10, 13-14, 32-34, 48-49 and 53 supra (see, e.g., ‘919 at col. 6, lines 45-61, col. 7, lines 17-19 and 51-58, paragraph bridging cols. 8-9 and col. 12, lines 13-18 and ‘986 at, e.g., FIGs. 2-3, 5-6 and 9, paragraphs 55-56, 71, 75-79, 96-99) and of the following claims.
Claim 51   
  The system of claim 53, wherein receipt of the trigger signal while the still image is being displayed on the display results in the sequence of video frames being rewound to a start of the sequence of video frames before the sequence before the sequence of video frames is displayed on the display, wherein the start of the sequence of video frames is distinct from the corresponding one of the video frames in the sequence of video frames.
See discussion of claims 1, 4-5, 9-10, 13-14, 32-35, 48-50 and 53 supra (see, e.g., ‘919 at paragraph bridging cols. 8-9 and col. 12, lines 13-18, , i.e. “replay”, ‘986 at, e.g., paragraphs 77 and 86, esp. last sentence.) and of the following claims.
Claim 18
A method for synchronized display of video frames and still images, comprising:
See discussion of claims 1, 5, 10, 14 and 53-54 supra and of the following claims.
 uploading a single file containing video data representing a sequence of video frames in a first format at a first resolution and still image data representing a plurality of still images in a second format at a second resolution,
See discussion of claims 1, and 24-26 supra, esp. FIGs. 43-45 and 53-54, paragraphs 90, 354-355, 167, 231, 241, 243-244, 266-267, 274 and of the following claims.  
wherein the video data and the still image data are combined into the single file having a third format, such that the single file has the sequence of video frames at the first resolution and the plurality of still images at the second resolution, with each of the still images in the single file synchronized to a corresponding one of the video frames in the sequence, wherein the single file contains a plurality of markers in the still image data, the video data, or a combination thereof, wherein each of the markers synchronizes a one of the still images to a corresponding one of the video frames;
See discussion of claims 1 and 4 supra and of the following claims.
displaying one or more of the still images at the first resolution on a display, wherein each of the one or more displayed still images is synchronized to a corresponding video frame by the markers which each mark a corresponding starting point in the sequence for playback of the video frames;
upon receipt of a trigger signal starting display of the video frames7.
See discussion of claims supra esp. claims 1, 5, 10, 14, and 53.
Claim 19 
The method of claim 18 wherein the trigger signal corresponds to a selection of one of the displayed images, starting the display of the video frames starts at the video frame synchronized to the selected one of the still images.
See discussion of claims supra esp. claims 1, 5, 10, 14, and 53.
Claim 20
The method of claim 18 wherein the display of the video frames includes displaying a signal indicating a frame in the sequence that corresponds to a still image during playback of the video frames.
See discussion of claims supra esp. claims 1, 5, 10, 14, and 53 (see, e.g., ‘919 at, e.g., Fig. 6, step 48, cf. 46 NO).

11.  Claim 2-3, 7-8, 11-12, 15-16, 29-30 and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levien et al (US 2007/0222865 hereinafter also referred to as ‘865), Matsumoto (US 2003/0052986 herein after also referred to as ‘986), Frojdh et al (US 2005/0086582 herein after also referred to as ‘582), Tada et al (US 2007/0211759 herein after also referred to as ‘759), and Tsubaki (US 20100082740 herein after also referred to as ‘740)  as applied to claims 1, 5, 10 and 14 above, and further in view of Wyman (US 2003/0112347 herein after also referred to as ‘347).
Claims 2, 7, 11 and 15
The … of claim … wherein the second resolution is at least four times greater than the first resolution.

Claims 3, 8, 12 and 16
The … of claim … wherein the second resolution is at least ten times greater than the first resolution.


Claims 29 and 45
The … of claim …, wherein the image sensor includes a single photodetector array for capturing both the still image and the sequence of video frames.
Claims 30 and 46
The … of claim …, wherein the memory includes a buffer associated with the single photodetector array.
See ‘865 at, e.g., paragraphs 13-16, 278, 291, 300, 307 and 328 which teach the association of stored captured video and still images with different/dissimilar qualities, i.e. resolution and maximizing available storage capacity.  While ‘865 teaches a single image acquisition module and temporary memory , it does not explicitly teach  a single photodetector .

12.  Claims 36 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levien et al (US 2007/0222865 hereinafter also referred to as ‘865), Matsumoto et al (US 2003/0052986 herein after also referred to as ‘986), Frojdh et al (US 2005/0086582 herein after also referred to as ‘582), Tada et al (US 2007/0211759 herein after also referred to as ‘759), and Tsubaki (US 20100082740 herein after also referred to as ‘740)  alone or with Fujiyama et al (US 8,471,919 hereinafter also referred to as ‘919) as applied to claims 53-54 above, and further in view of Ejima et al (US 2006/0119711 herein after also referred to as ‘711).
Claim 36  
 The system of claim 53, wherein the trigger signal is a click.

Claim 52
The method of claim 54, wherein the trigger signal is a click.

See discussion of claims 53 and 54 supra.
.

Response to Arguments
The remarks filed February 19, 2021 have been considered in their entirety.  Specifically:

Claim Status/ 2/19/2021 Amendment
	The remarks on page 18, first full paragraph have been considered.

  	Declaration 
	The remarks on page 18, second paragraph have been noted.  Attention is invited to paragraph 8 supra.


Amendments/35 USC 112

	35 USC 112, sixth paragraph/Support
	The remarks on page 19-20  and 26 have been noted.
	 
Prior Art Rejections
	The remarks on pages 20-25 have been considered but are deemed not persuasive.
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, as an initial matter the arguments do not address the teachings of the references as combined, i.e. (1) Levien et al (US 2007/0222865 hereinafter also referred to as ‘865) in view of  Matsumoto (US 2003/0052986 herein after also referred to as ‘986), Frojdh et al (US 2005/0086582 herein after also referred to as ‘582), Tada et al (US 2007/0211759 herein after also referred to as ‘759), and Tsubaki (US 20100082740 herein after also referred to as ‘740) alone, (2) such combination (1) alone or further in view of Fujiyama, (3) such combination (1) further in view of Wyman, or such combination (2) further in view of Ejima.  Instead the arguments address the combination of Levien and Matsumoto on page 21, the combination of Levien, Matsumoto and Tada on 22, Tsubaki alone on pages 22-23, Frojdh and Levien or Frojdh and Matsumoto on page 24, the combination of Frojdh, Tada and Tsubaki with the combination 
Continuing, the arguments address the feature of claim 1 of combining video data having a first format and still image data having a second format into a single file having a third format with each of the still images in the single file synchronized to a corresponding one of the video frames in the sequence and a similar feature of claims 5, 10, 14, 18, 53, and 54.  This feature is described in the specification at, e.g., col. 3, lines 36-47, col. 4, lines 8-32 and col. 5, lines 6-28 (Note the discussion of claims 53-54 bridging pages 21-22 of the 5/21/2019 response), i.e. 
As discussed above, there is a problem in uploading video and still images online due to the different formats for still and video images. To overcome this problem and allow a consumer to present an online slide show of still images which could be clicked on to start the video, there is a need of a new file format (referred to herein for convenience as the .xxx format) that combines the video and the representative still image in a single file. By way of example, the .xxx format could identify a .jpg file for a still image and the .mp4 file for video. When a file in the .xxx format is uploaded a slide show of still images would be presented which could be clicked on to start the video…. 
   … The processor 209 may store the video images in memory as a video bit stream in a suitable video format (e.g., ITU-R BT.656-4, H.264/AVC, MPEG-2, MPEG-4) having a sequence of pictures (or frames). When the shutter button is pressed, the processor 209 can collect a still image from the still CCD 208. The processor 209 can place a digital marker in the video data 216 to identify the corresponding video frame captured at the instant the still image was collected. A similar digital marker identifying the corresponding video frame can be placed in the data 214 that represents the still image. The still image data 214 may generally comprise one or more still pictures in a suitable format (e.g., JPEG, TIFF). …

… the video and the representative still image(s) 214 are processed and combined in a single file 215 with a new format (referred to as .xxx format) that is then stored in the memory 212. The new .xxx format identifies the file for the still image (e.g., JPEG, TIFF) and the file for the video (e.g., ITU-R BT.656-4, H.264/AVC, MPEG-2, MPEG-4). The new file format also identifies the relative time (or times) that the still image (or images) were captured with respect to the time frame of the video stream….

...The video data 314 may generally comprises data representing a video bit stream in a suitable video data format (e.g., ITU-R BT.656-4, H.264/AVC, MPEG-2, MPEG-4) having a sequence of pictures (or frames)….

… The still image data 312 may generally comprise data representing one or more still pictures in a suitable still image data format (e.g., JPEG, TIFF). … The video data and the still image data can be combined into a single file with a new format (referred to as .xxx format). The single file can also be stored in the memory 309 as indicated in 328. The new .xxx format can identify a file for the still image data in a first format (e.g., JPEG, TIFF) at a still image resolution (e.g., 4 megapixel or 10 megapixel) and a separate file for the video data in a video data format (e.g., ITU-R BT.656-4, H.264/AVC, MPEG-2, MPEG-4) at a different resolution (e.g., 1 megapixel).…

However, with regard to arguments directed to Matsumoto ‘986 on page 21 of the response, second full paragraph and page 22, lines 2-4, the Office action at pages 12-13 did not specifically argue “that the ‘multiplexing’ of Matsumoto is purportedly equivalent to the Applicant's claimed  ‘combin[ing] [... ] into a single file having a third format.’ Id. at 12-13.”  See page 12, line 18-page 13, line 7 of the Office Action, i.e. “It would have been obvious to employ a single file of third format as taught by ‘986, ‘582, ‘740 and ‘759…” (emphasis added) and the test for obviousness discussed supra.  Additionally no evidence is provided to support the conclusions set forth on page 21, third full paragraph, with regard to what “a person of ordinary skill in the art would understand” regarding the disclosure of Matsumoto.
 In addition to the arguments discussed above in the second paragraph of this section, the additional arguments regarding Frojdh ‘592 on page 23, only full paragraph, and in the paragraph bridging pages 23-24 are not commensurate with the disclosure of ‘592, the Office Action, the 
Regarding the remarks directed to Tsubaki ‘740 bridging pages 22-23, in addition to the discussion in the second full paragraph of this section, such arguments of Tsubaki (e.g. FIG. 2 and abstract) alone are not commensurate with the Office action, e.g. background teachings of ‘740, paragraph [0004], of 3GP format being employed as multiplexed file format in combination with ‘986, ‘582,’759 and ‘865. 
Returning to the arguments regarding Tada, see second paragraph of this section above, on page 23, such arguments of Tada (e.g. paragraphs 5, , 59, 71 and 93) in combination with Levien ‘865 and Matsumoto ‘986  are not commensurate with the Office action, e.g. teachings of ‘740, paragraph [0047], of 3GP format being employed as multiplexed file format in combination with ‘986, ‘740,’759 and ‘865.




Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See again the Singer article see esp. last page, file identification section, ‘712 at Fig. 1 and paragraph 5 and ‘900 at paragraph 67.

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,681,234 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1The amendments to the specification filed 8/19/2020 were previously presented.  It is however noted that there is no cross- reference to related applications section of record after the title, i.e.:
        CROSS-REFERENCE TO RELATED APPLICATION 
        This application is a reissue  of U.S. Patent No. 8,681,234, issued on March 25, 2014, which was filed as U.S. Patent Application No. 12/892,713 on September 28, 2010.  
        2 It is noted that on page 3, Domestic Benefit section, “reissued” should be --reissue--.
        3 Note the 5/21/2019 amendment cancelled claim 21 and the 12/1/2016 Declaration.
        4 See page 5 of the March 22, 2018 Office Action. Cf. see MPEP 1444 (III) (“A different situation may arise where the initial reissue oath/declaration does properly identify one or more errors under 35 U.S.C. 251 as being the basis for reissue, however, because of changes or amendments made during prosecution, none of the identified errors are relied upon any more.”) 
        5 See ‘234 at col. 3, lines 43-47, col. 4, lines 26-34 and col. 5, lines 17-28.
        6 See again also the discussion of ‘582, ‘759 and ‘740 with regard to claim 1, esp. ‘582 at paragraphs 14, 17, 19 and 65.  
        7 See ‘234 at, e.g., col. 2, lines 24-25, col. 3, lines 37-44, col. 5, lines 25-28, col. 5, lines 49-51.